ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claim(s) 1-10 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a waterproof lamp comprising a lamp base defining a first chamber and comprising a mounting member received in the first chamber, the lamp base defining a first mounting opening and a second mounting opening that both communicate with the first chamber, the mounting member defining a second chamber and comprising a first mounting post received in the second chamber, the first mounting post defining at least two mounting holes, the mounting member defining a third mounting opening and a fourth mounting opening that communicate with the second chamber and communicate with the at least two mounting holes through the second chamber, and comprising a protection plate covering the third mounting opening and the fourth mounting opening, and a cap threadedly connected to the lamp base as specifically called for the claimed combinations.
The closest prior art, the combination of Chou (US 6,758,578 B1) and Woodside (US 5,095,250), does not include that the mounting member defines a third mounting opening and a fourth mounting opening that communicate with the second chamber and communicate with the at least two mounting holes through the second chamber, and comprising a protection plate covering the third mounting opening and the fourth mounting opening as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the combination reference in the manner required by the claims. 
To clarify the allowance, various references from the prior art, such as that of the combination above, disclose elements provided under a threaded base for creating a water-tight electrical connection. However, the applicant has specifically claimed additional mounting openings which are covered by a protection plate in combination with the chambers of the first base. While the Examiner could attempt to combine references to anticipate the claims of the instant application, such a modification would be impermissible hindsight as substantial reconstruction of the prior art would be required in order to reject the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
:
	Adams (US 5,531,411) disclose a mounting clip.
	Chiang (US 2015/0233562 A1) disclose an LED Christmas lamp structure.
	Chen (US 5,775,933) disclose a lamp socket.
Frei et al (US 6,817,733 B2) disclose a molded string light.
Gibboney, Jr (US 6,367,952 B1) disclose a string light.
Hsu (US 6,238,062 B1) disclose a series lamp.
Huang (US 5,626,415) disclose a moisture proof bulb.
Liao (US 5,366,386) disclose a series-parallel light string.
Lin (US 5,446,640) disclose a Christmas light.
McGregor et al (US 8,616,905 B2) disclose a lamp connector.
Myson (US 5,562,481) disclose a lamp holder.
Shih (US 6,648,492 B1) disclose a connector assembly.
Tsai (US 2011/0194292 A1) disclose a holiday light.
Wang (US 5,681,107) disclose a structure for a decorative lamp.
Yang (US 2011/0095020 A1) disclose a watertight junction box.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/           Examiner, Art Unit 2875                                                                                                                                                                                             
/BRYON T GYLLSTROM/           Primary Examiner, Art Unit 2875